Hanna, J.
Suit by the appellee against the appellant, before a justice.
Answer filed, as appears by the transcript copied in the record, setting up a note given by the plaintiff for 200 dollars, and offering to set off a sum equal, &c., and adding judgment for costs, &c.
The plaintiff moved to reject the answer; motion overruled. Judgment for plaintiff.
On appeal in the Circuit Court, the record shows that the plaintiff moved to reject the answer of the defendant, which motion was sustained; and thereupon the plaintiff had judgment.
There is no bill of exceptions embodying the rejected answer. The only question attempted to be presented is upon that ruling. But, first, is the answer before us, so that we can consider it? If it had been originally filed in the Circuit Court, it would not be, under the circumstances, before us. Adkins v. Hudson, 11 Ind. R. 372. We do not think the fact that it was copied into the justice’s transcript presents it to us in any more authentic form, after the motion was sustained, than if the clerk had voluntarily transcribed an original rejected paper into the record. *520This being the case, there is nothing before us for consideration.
J. ~R. Coffroth, for the appellant.
The names of counsel for the appellee are not legible.
Per Curiam.
The judgment is affirmed with 5 per cent, damages and costs.